Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
Amendments to the specification are needed to either obviate objectionable matters or place the application in preferred form. In particular, the following amendments have been made by the examiner.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions include some extraneous statements. In particular, the first statement within the description’s body is unnecessary and should be canceled. Additionally, there must be a comma between the multiple sides of the ship mentioned in a view.
For better form and proper grammar, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a top, rear, and left side perspective view of a ship embodying my new design;
1.2 is a top, front, and right side perspective view thereof;
1.3 is a top plan view thereof;
1.4 is an enlarged partial top, rear, and left side perspective view thereof;
1.5 is a front elevation view thereof; and
1.6 is a rear elevation view thereof. --
The paragraph following the descriptions of the reproductions includes redundant information. Said paragraph includes explanation of the reproductions that are previously addressed in the preceding section of the specification. So that there is no redundancy in information, the paragraph that reads:
[The design for a ship, as shown and described; 1.1 is a top rear right-side perspective view thereof showing a new design; 1.2 is a top left-side perspective view thereof; 1.3 is a bottom rear right-side perspective view thereof; 1.4 is a bottom left-side perspective view thereof; and 1.5 is an enlarged rear bottom perspective view of the ship showing propulsion system thereof.]
has been CANCELED. 
The claim statement must be written in formal terms directed to the ornamental design for an article as shown and described. No deviation from this format is permitted. In the specification, the claim includes the following statement:
[Application for overall protection for industrial design(s) as shown and described.]
of which is neither necessary nor permitted. Accordingly, the aforementioned statement has been CANCELED.


Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914